MONTGOMERY, Judge.
Sarah Rita Chandler and James S. Se-crest, her attorney, appeal from a judgment entered in a divorce action with her husband, Glen Chandler. In her behalf it is urged that the allowance for alimony and' separate maintenance and child support for the wife and an eleven-year-old child should have been separated and is inadequate. Her attorney urges that the allowance for his services is also inadequate.
Sarah Rita was a resident and citizen of Casablanca, Morocco, where she met and married Glen. She was a school teacher there. She is now a naturalized citizen of the United States.
Their marital trouble seems to have begun after they came to Scottsville to live. Glen’s affection for a former girl friend was rekindled. Each became divorced and they married. Glen and his second wife now reside in Indiana. Sarah Rita has been attending college in order to become qualified to teach school here.
In Hunt v. Hunt, Ky., 394 S.W.2d 743, it was held that “In fixing the amount the wife should receive, the problem is to determine an allowance which is a fair substitute for marital support and maintenance.” Reference is made therein to the various cases and considerations involved. Under such rules it appears that proper allowance was not made for the first wife here. It might be added that the right of a divorced husband to marry again is recognized, but he should not lose sight of the obligations flowing from the first marriage which are entitled to priority.
In view of appellee’s failure to file a brief, the judgment is reversed, pursuant to RCA 1.260(c), with directions to reconsider allowances made, with the view to making them more favorable to the appellants.
Judgment reversed.